Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 21, 2018                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

  156498                                                                                                    Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                   Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 156498
                                                                    COA: 338712
                                                                    Iosco CC: 13-008088-FH
  CLYDE RICHARD GREEN,
           Defendant-Appellant.

  _________________________________________/

          By order of February 20, 2018, the prosecuting attorney was directed to answer
  the application for leave to appeal the July 25, 2017 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Court of Appeals for consideration, as on leave granted, of
  whether the defendant was denied the effective assistance of counsel by counsel’s failure
  to advise the defendant that the offense to which he was pleading no contest was a felony.
  In all other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 21, 2018
           t1217
                                                                               Clerk